Case 8:21-mc-00083-SDM-AEP Document 5 Filed 07/26/21 Page 1 of 2 PageID 30




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    MATTHEW ORSO AS SUCCESSOR
    TRUSTEE TO KENNETH D. BELL IN
    HIS  CAPACITY    AS   COURT-
    APPOINTED RECEIVER FOR REX
    VENTURE GROUP, LLC,
                                                     Case No. 8:21-mc-83-SDM-AEP
                  Plaintiff,

    v.

    ENDNA RODRIGUEZ,

                  Defendant.

                                         ORDER

          This matter comes before the Court on Plaintiff’s Motion for Writ of

    Garnishment After Judgment (Doc. 3). A judgment in the amount of $2,602.33

    was entered in the action between the parties on August 14, 2017 in the District

    Court for the Western District of North Carolina, Charlotte Division, which was

    subsequently registered in the District Court for the Middle District of Florida on

    April 28, 2021 (Doc. 1). See 28 U.S.C. § 1963. According to Plaintiff, the judgment,

    plus post-judgment interest, remains unsatisfied. Plaintiff believes that Defendant

    may have a bank account or other property in the possession or control of the

    Garnishee, JP Morgan Chase Bank, N.A., and, by the instant motion, now requests

    that the Court issue a writ of garnishment directed to Garnishee JP Morgan Chase

    Bank, N.A., in order to recover on the outstanding judgment.
Case 8:21-mc-00083-SDM-AEP Document 5 Filed 07/26/21 Page 2 of 2 PageID 31




             Pursuant to Rule 69, Federal Rules of Civil Procedure, the Court must follow

    state law regarding execution of a judgment. Florida Statutes § 77.01 et. seq. allows

    recovery of a money judgment via a writ of garnishment. Thus, the Court may

    enforce the judgment through a writ of garnishment pursuant to Florida law. Upon

    consideration, the Court finds good cause to grant the motion. Accordingly, it is

    hereby

          ORDERED:

          1.       Plaintiff’s Motion for Writ of Garnishment After Judgment (Doc. 3) is

    GRANTED.

          2.       The Clerk is hereby directed to issue a Writ of Garnishment upon

    Garnishee JP Morgan Chase Bank, N.A.

          3.       As Defendant Endna Rodriguez is an individual, the Clerk is hereby

    directed to attach the required notice to Defendant Endna Rodriguez pursuant to

    Florida Statutes § 77.041(1) to the writ of garnishment.

          DONE AND ORDERED in Tampa, Florida, on this 26th day of July, 2021.




    cc:   Counsel of Record




                                               2
